Title: To Benjamin Franklin from Noble Wimberly Jones, 2 February 1772
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah 2d. Febry 1772
Not having had the pleasure for some time of a line from you, gives me great concern, lest I by any Means have given offence, which if so can with truth assure you, must be without the least knowledge or intent as there is no Gentleman, with whom have only had the pleasure of a Written Corrispondence I do esteem more. We still remain as when I last Wrote, without a House of Representatives, what our Arbitrary Rulers mean by it am at a loss to conceive, unless to terrify weak-minded people into their measures, suppose however now, a short time will shew a part of their motives, as an Election begins to be talked off, whenever it be I trust you will be requested again to stand forth in behalf of the province, unless a set of timeserving creatures should compose the Majority which God forbid. If not too much Intrusion on your valluable time it will extreemly oblige me if any thing occurs concerning the province in general or the Land recomended to you to sollicit of a few lines from you. And am with the greatest Respect Dear Sir Your Most Obedient and Very Humble Servant.
N W Jones
Benjamin Franklin Esqr.
